Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 10/09/2020.
Acknowledgment is made of applicant’s claim for priority of KR 10-2020-0012579 filed in Korea on 02/03/2020.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,  9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2017/0031191.
Claim 1: Choi et al. discloses a display device comprising: 
(Fig. 2) a substrate AS (array substrate) [0037]; 
a gate line GL on the substrate; 
a data line DL crossing the gate line GL; 
(Fig. 6) a pixel (130) connected to the gate line GL and the data line DL [0038]; and 
(Fig. 10) a dummy data line DLL/DDL (the dummy test transistor DATr includes a dummy leading line DLL and a dummy data line DDL) [0141] disposed on an edge of the substrate AS and crossing the gate line AL2 (second signal transfer line AL2 as a gate terminal i.e., a gate electrode) [0106],
(Fig. 10) the dummy data line (DLL/DDL) includes openings (dummy leading line DLL and a dummy data line DDL are spaced apart from each other over the second signal transfer line AL2) [0108] – [note: Fig. 10 shows 6 openings DLL/DDL separated by a pitch pd) - that are disposed on a portion that is near an overlapping portion with the gate line AL2 (second signal transfer line AL2 as a gate terminal i.e., a gate electrode/gate line) [0106], and portions of the dummy data line DLL/DDL separated by the openings (DLL/DDL) are electrically insulated from each other (inherent) [0108].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-6, 9, 10, 12: Choi et al. disclose
Claim 2: (Fig. 10) the openings of the dummy data line include: an upper opening disposed on an upper side (DLL) of an overlapping portion (DLL/DDL) with the gate line (AL2) in a plan view; and a lower opening disposed on a lower side DDL of an overlapping portion (DLL/DDL) with the gate line (AL2) in a plan view.
Claim 3: (Fig. 10) a number of openings (6 as shown in Fig. 10) of the dummy data line (DLL/DDL) is greater than a number of the gate lines (AL2).
Claim 4: (Fig. 10) the number of openings of the dummy data line is “about twice” the number of the gate lines – the limiting term “about” is not clear nor not definite.
Claim 5: (Fig. 10) the openings of the dummy data line (DLL/DDL) include: an upper opening disposed on an upper side DLL of an overlapping portion (DLL/DDL) with the gate line (AL2) in a plan view; and a lower opening disposed on a lower side DDL of an overlapping portion with the gate line (AL2) in a plan view.
Claim 6: (Figs. 9, 10) the gate line GL extends in a first direction (X-direction), the data line DL extends in a second direction (Y-direction) perpendicular to the first direction (X-direction), and the dummy data line DLL/DDL extends in the second direction (Y-direction).
Claim 9: (Fig. 2) the display device includes a plurality of gate lines GL, a plurality of data lines DL, and a plurality of pixels P, the pixels P are disposed in a matrix form, each of the gate lines GL are connected to pixels (P) in the same row from among the pixels, and each of the data lines DL are alternately connected to a pixel (P) on a left of the data line and a pixel (P) on a right of the data line from among the pixels [0037].
Claim 10: (Fig. 2) data voltages with different polarities are applied to data lines DL (by switching element connected to the corresponding gate line GL and data line DL) [0038] that are adjacent to each other from among the data lines DL.
Claim 12: (Fig. 2) the data line includes a first data line DL and a second data line DL, (Fig. 10) the dummy data line includes a first dummy data line DLL and a second dummy data line DDL [0141], and the first dummy data line DLL and the second dummy data line DDL respectively include an opening (dummy leading line DLL and a dummy data line DDL are spaced apart from each other over the second signal transfer line AL2) [0108] disposed on a portion that is near an overlapping portion with the gate line AL2 (second signal transfer line AL2 as a gate terminal i.e., a gate electrode) [0106].

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2017/0031191 in view of Park et al. US 2015/0294618.
Claims 7, 8: 
Park et al. teach
Claim 7: (Fig. 1) a dummy pixel DP [0056] (dummy area DAb, right side) disposed on an edge of the substrate (dummy area DAb, outside of display area AA) [0054] and disposed between the data line DLm and the dummy data line DDLb (right edge), wherein the dummy pixel floats - (the second dummy data line DDLb is not electrically connected to any of the data lines, but floats. The dummy pixels DP arranged in the second sub-dummy area DAb may be referred to as open dummy pixels ODP) [0068] [0150].
Claim 8: (Fig. 1) the dummy data line DDLb floats (the second dummy data line DDLb is not electrically connected to any of the data lines, but floats [0068].
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Park's structure in order to provide reduction of degradation in quality, as taught by Park [0006].

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2017/0031191 in view of Lee et al. US 2020/0285089.
Claim 19: Choi et al. discloses a display device comprising: 
(Fig. 2) a substrate AS (array substrate) [0037]; 
a gate line GL on the substrate; 
a data line DL crossing the gate line GL; 
(Fig. 6) a pixel (130) connected to the gate line GL and the data line DL [0038]; and 
(Fig. 10) a dummy data line DLL/DDL (the dummy test transistor DATr includes a dummy leading line DLL and a dummy data line DDL) [0141] disposed on an edge of the substrate AS and crossing the gate line AL2 (second signal transfer line AL2 as a gate terminal i.e., a gate electrode) [0106],
(Fig. 10) the dummy data line (DLL/DDL) includes openings (dummy leading line DLL and a dummy data line DDL are spaced apart from each other over the second signal transfer line AL2) [0108] – [note: Fig. 10 shows 6 openings DLL/DDL separated by a pitch pd) - that are disposed on a portion that is near an overlapping portion with the gate line AL2 (second signal transfer line AL2 as a gate terminal i.e., a gate electrode/gate line) [0106], and portions of the dummy data line DLL/DDL separated by the openings (DLL/DDL) are electrically insulated from each other (inherent) [0108].
except
a reference voltage line disposed on the substrate and receiving a predetermined voltage; a first transistor and a second transistor connected to the gate line and the data line; a third transistor connected to the gate line, the second transistor, and the reference voltage line; a first sub-pixel electrode connected to the first transistor; a second sub-pixel electrode connected to the second transistor; 
however Lee et al. teach
(Fig. 1) [0056-0058]a reference voltage line Vref disposed on the substrate and receiving a predetermined voltage; a first transistor and a second transistor (Qa/Qb) connected to the gate line 121 and the data line 171; a third transistor Qc connected to the gate line 121, the second transistor Qb, and the reference voltage line Vref [0058]; 
a first sub-pixel electrode PXaa connected to the first transistor Qa; a second sub-pixel electrode PXbb connected to the second transistor Qb; 
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Lee's structure in order to provide reduction of light leakage, as taught by Lee [0007].

Allowable Subject Matter
Claims 11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…a dummy reference voltage line disposed on an edge of the substrate, and crossing the gate line, wherein the dummy reference voltage line includes openings disposed on a portion that is near an overlapping portion with the gate line, and portions of the dummy reference voltage line separated by the openings are electrically insulated from each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the independent claim 13 is the inclusion of the limitation 
“…and a dummy reference voltage line disposed on an edge of the substrate, and crossing the gate line, wherein the dummy reference voltage line includes openings disposed on a portion that is near the overlapping portion with the gate line, and portions of the dummy reference voltage line separated by the openings are electrically insulated from each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13. Claims 14-18 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 20 is the inclusion of the limitation 
“…a dummy reference voltage line disposed on an edge of the substrate and crossing the gate line, wherein the dummy reference voltage line includes an opening disposed on a portion that is near an overlapping portion with the gate line, and portions of the dummy reference voltage line separated by the openings are electrically insulated from each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19.
Choi et al. US 2017/0031191, Lee et al. US 2020/0285089 and Park et al. US 2015/0294618 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871